El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
El presente caso permite que nos expresemos sobre el derecho a asistencia de abogado en los procedimientos dis-crecionales post sentencia. Nos corresponde determinar si un convicto indigente tiene derecho a que se le nombre un abogado de oficio con el propósito de presentar una moción de nuevo juicio al amparo de la Regla 192 de Procedi-miento Criminal.
H-1
Por hechos ocurridos el 13 de enero de 1990, el Ministe-rio Público presentó varias denuncias contra el Sr. Luis A. Rivera Crespo (señor Rivera Crespo) por los delitos de ase-sinato en primer grado, robo, escalamiento agravado y va-rios cargos por infracciones a la Ley de Armas de Puerto Rico.
El día del juicio, el Ministerio Público y la defensa lle-garon a un acuerdo mediante el cual el señor Rivera Crespo hizo alegación de culpabilidad por los delitos impu-tados a cambio de que se eliminara la alegación de reinci-dencia habitual contenida en la acusación. El Tribunal de Primera Instancia aceptó la alegación de culpabilidad, luego de determinar que se hizo libre y voluntariamente, y con conocimiento de la naturaleza del delito imputado y de las consecuencias de dicha alegación. El tribunal condenó al señor Rivera Crespo a una pena de noventa y nueve años de prisión por el delito de asesinato en primer grado, *815más las penas correspondientes para los demás delitos, a ser cumplidas concurrentemente.
Así las cosas, en junio de 2003, más de trece años des-pués de dictada la sentencia, el señor Rivera Crespo pre-sentó una moción por derecho propio ante el Tribunal de Primera Instancia. Adujo que advino en posesión de una declaración jurada emitida por un testigo de cargo en la que se alega que los agentes del orden público fabricaron el caso en su contra. Sostuvo que dicha declaración jurada lo exculpa de responsabilidad con relación a los hechos por los cuales resultó convicto. Solicitó, por lo tanto, que se le asignara un abogado de oficio con el propósito de presentar una moción de nuevo juicio al amparo de la Regla 192 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. El Tribunal de Primera Instancia declaró "nada que proveer” a la solicitud del señor Rivera Crespo.
No conforme con dicha determinación, el señor Rivera Crespo acudió por derecho propio al Tribunal de Apelaciones. Dicho foro revocó al Tribunal de Primera Ins-tancia y dispuso que el derecho a la asistencia de abogado se aplicaba a todo momento del procedimiento criminal, incluso los remedios post sentencia. Razonó que, al existir en nuestro ordenamiento la posibilidad de que un tribunal conceda un nuevo juicio a un convicto, el derecho a solicitar dicho procedimiento adquiere una dimensión cuasi constitucional. Resolvió que no reconocer el derecho a la asistencia de abogado en este caso es contrario a la inter-pretación y aplicación que se le ha dado a tal derecho. En vista de lo anterior, devolvió el caso al Tribunal de Primera Instancia para que se le asignara al señor Rivera Crespo un abogado de oficio a los fines de presentar uña moción de nuevo juicio.
Inconforme, el Pueblo de Puerto Rico, por conducto del Procurador General, acude ante nos mediante un recurso de certiorari. Aduce que erró el Tribunal de Apelaciones al concluir que el derecho a la asistencia de abogado de oficio en casos criminales cobija a los convictos en los procedi-mientos post sentencia. Sostiene, además, que ni la Cons-*816titución ni las leyes del Estado Libre Asociado de Puerto Rico avalan la solicitud presentada por el señor Rivera Crespo. Expedimos el auto de certiorari. Con el beneficio de las comparecencias de las partes, procedemos a resolver este asunto.
p-H h — I
A. La Sec. 11 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico garantiza que “[e]n todos los procesos criminales, el acusado disfrutará del derecho ... a tener asistencia de abogado ...”. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 327 (Sec. 11). Además del citado precepto constitucional, el derecho a una adecuada representación legal en los procedimientos criminales se ha consagrado como parte fundamental de la cláusula del debido proceso de ley. Pueblo v. Ortiz Couvertier, 132 D.P.R. 883, 887 (1993); Pueblo v. Ríos Maldonado, 132 D.P.R. 146, 163 (1992).
Ahora bien, a pesar de que el derecho a asistencia de abogado es de rango constitucional, no es absoluto ni ilimitado. Aunque el texto de la Sec. 11 dispone que el derecho a asistencia de abogado existe “en todos los procesos criminales”, hemos resuelto que dicho derecho se extiende únicamente a etapas críticas del procedimiento. Pueblo ex rel. J.L.D.R., 114 D.P.R. 497 (1983). Véanse además, a modo ilustrativo: Michigan v. Jackson, 475 U.S. 625 (1986); United States v. Cronic, 466 U.S. 648 (1984). Sobre este particular, hemos dicho anteriormente que una etapa crítica del proceso criminal es, por definición, una etapa en la que existe una posibilidad real de que pueda causarse un perjuicio sustancial al acusado. Pueblo v. Tribunal Superior, 96 D.P.R. 397, 399 (1968). Véase, además, J.G. Neal, “Critical Stage”: Extending the Right to Counsel to the Motion for New Trial Phase, 45 (Núm. 2) Wm. & Mary L. Rev. 783, 804 (2003).
Por otro lado, el profesor Chiesa Aponte expone *817que el proceso criminal, en cuanto al derecho a la asisten-cia de abogado, se extiende sólo a las etapas críticas del procedimiento hasta la terminación del juicio y el pronun-ciamiento de sentencia. E.L. Chiesa Aponte, Derecho pro-cesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1995, Vol. I, pág. 533. Aparte del juicio, se conside-ran críticas para fines del derecho a la asistencia de abo-gado las etapas siguientes: (1) durante la fase investiga-tiva, cuando ésta adquiere un carácter acusatorio; (2) en el acto de lectura de acusación; (3) en la vista preliminar, y (4) al dictarse sentencia. Pueblo v. Ortiz Couvertier, supra. Véase, además, Chiesa Aponte, op. cit., pág. 534.
No obstante lo anterior, luego del pronunciamiento de sentencia, el derecho a asistencia de abogado surge por imperativo de las cláusulas del debido proceso de ley e igual protección de las leyes. Sobre este particular, cuando existe por disposición estatutaria el derecho a una primera apelación sobre una sentencia impuesta, el derecho a asistencia de abogado no puede condicionarse a requisitos económicos que lo pongan fuera del alcance de un indigente. Pueblo v. Esquilín Díaz, 146 D.P.R. 808, 815 (1998). Así resolvió el Tribunal Supremo de Estados Unidos en Douglas v. California, 372 U.S. 353 (1963). En consecuencia, en nuestra jurisdicción un convicto indigente tiene derecho a que se le nombre un abogado de oficio para la presentación de esa primera apelación.
Al adjudicar la controversia de autos tenemos presente que el Tribunal Supremo de Estados Unidos ha resuelto que no hay derecho a asistencia de abogado bajo la Cons-titución de Estados Unidos para presentar recursos discre-cionales ante el Tribunal Supremo de un estado. Ross v. Moffitt, 417 U.S. 600 (1974). En dicho caso, un convicto indigente solicitó que se le nombrara un abogado de oficio para presentar un recurso discrecional ante la Corte Su-prema del estado de Carolina del Norte. El más Alto Foro federal resolvió que, como cuestión de derecho, lo resuelto en Douglas v. California, supra, no se extiende a la presen-*818tación de revisiones discrecionales de una convicción más allá de la primera apelación.
Razonó el Tribunal Supremo federal que, si bien es cierto que en la etapa del juicio criminal el derecho a la asistencia de abogado es fundamental bajo la Sexta y De-cimocuarta Enmienda de la Constitución de Estados Uni-dos, existen unas diferencias significativas entre un juicio y las etapas apelativas de un proceso criminal. En la etapa del juicio, el Estado, por conducto del Ministerio Público, presenta evidencia al Tribunal, impugna cualquier eviden-cia presentada por el acusado y argumenta sus plantea-mientos ante el juzgador de hechos con el propósito de per-suadirlos sobre la culpabilidad del acusado. Ross v. Moffitt, supra, págs. 610-611. Bajo estas circunstancias, en nues-tro sistema adversativo no se le puede garantizar un juicio justo e imparcial a un indigente sin proveerle una ade-cuada asistencia de abogado.
Por otro lado, es por lo general el acusado, y no el Es-tado, el que inicia un recurso apelativo. Ross v. Moffitt, supra. Su propósito no es escudarse del Ministerio Público, sino revocar un veredicto de culpabilidad hecho por un Ju-rado o tribunal de derecho. íd. A esos efectos expresó el más Alto Foro federal:
Conforme a nuestra jurisprudencia, el Estado no tiene el deber de duplicar todo el arsenal legal que pueda haber retenido un acusado en un esfuerzo continuo por revocar su convicción, sino meramente de asegurarle al acusado indigente una opor-tunidad adecuada para presentar su posición en el contexto del proceso apelativo estatal. (Traducción y énfasis nuestros.) Ross v. Moffitt, supra, pág. 616.
Coincidimos con dichos pronunciamientos. Además, ello fortalece nuestras pasadas expresiones a los efectos de que, aunque un convicto indigente tiene un derecho constitucional a que se le nombre un abogado de oficio para la presentación de una primera apelación, el mismo derecho no se extiende a la presentación de recursos discrecionales o ataques colaterales a una convicción. Pueblo v. Esquilín Díaz, supra.
*819B. Por otra parte, en lo pertinente a la controversia de autos, la Regla 192 de Procedimiento Criminal, supra, es-tablece que el tribunal puede, a solicitud de un acusado, conceder un nuevo juicio cuando, después de dictada la sentencia, sobreviene el conocimiento de nuevos hechos o de nuevos elementos de prueba que evidencien la inocencia del acusado. Según establecen las reglas, esta moción tiene que presentarse al tribunal dentro de los treinta días desde que el peticionario tuvo conocimiento del descubrimiento. El remedio que ofrece la referida Regla 192 es de natura-leza extraordinaria.
No hemos tenido la oportunidad de resolver si bajo nuestra Constitución el derecho a la asistencia de abogado se extiende a la presentación de la moción de nuevo juicio. A esos efectos, resulta pertinente señalar que en la mayo-ría de los casos resueltos sobre este tema por el foro apela-tivo federal, el factor determinante al evaluar si se ex-tiende o no el derecho ha sido el momento en que se presenta la moción de nuevo juicio.
A modo de ejemplo, el Tribunal Federal de Apelaciones para el Séptimo Circuito distinguió entre los casos en que la moción se utiliza como un ataque colateral a la sentencia y los casos en los que el ataque no es colateral.(1) Kitchen v. U.S., 227 F.3d 1014 (7mo Cir. 2000). Al resolver que al peticionario se le violó su derecho a una adecuada representación legal, el Séptimo Circuito dispuso que “el momento en que se presentó la moción de nuevo juicio es un factor importante de apoyo a su derecho a asistencia de abogado”. (Traducción nuestra.) Íd., pág. 1018. No obstante, en el citado caso, el peticionario presentó la moción de nuevo juicio antes de finalizar la etapa de la apelación, por lo que no se consideró como un ataque colateral a la sentencia, sino una apelación directa para la cual se ex-*820tiende el derecho a un abogado. Véase Douglas v. California, supra.
Por otro lado, el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito resolvió en U.S. v. Tajeddini, 945 F.2d 458 (1er Cir. 1991), que un convicto no tiene derecho bajo la Sexta Enmienda a que se le nombre un abogado de oficio para presentar una moción de nuevo juicio basada en el descubrimiento de nueva evidencia. Ra-zonó dicho foro que el hecho de que el acusado nunca pre-sentó una apelación era inmaterial en el análisis del caso. Resolvió, pues, que para efectos del derecho a asistencia de abogado para la presentación de una moción de nuevo jui-cio, se debe tratar igual al convicto cuya convicción fue confirmada en apelación y al que nunca apeló su convic-ción, por la que ésta advino final y firme. En otras pala-bras, el tribunal determinó que ambos casos se consideran ataques colaterales a una convicción a los cuales no se ex-tiende el derecho a asistencia de abogado.
Como vemos, la norma prevaleciente en la jurisdicción federal es que cuando la moción de nuevo juicio se presenta como un ataque colateral a una convicción, no se considera como una etapa crítica del proceso criminal en la cual un convicto tiene derecho a que se le nombre un abogado de oficio.
Además, como mencionamos anteriormente, la moción de nuevo juicio provee un remedio de naturaleza extraordinaria, por lo que el tribunal tiene discreción para conceder un remedio al amparo de esta regla. Pueblo v. Marcano Parrilla, supra. El Tribunal de Primera Instancia no está obligado a celebrar una vista para atender los méritos de una moción de nuevo juicio. Tampoco es una etapa por la cual todo acusado está obligado a pasar, como lo sería la vista preliminar o la lectura de sentencia, las cuales sí hemos considerado como etapas críticas del proceso criminal.
De otra parte, el Tribunal Supremo de Estados Unidos ha resuelto que, en efecto, los remedios post sentencia dis-*821puestos en las Reglas de Procedimiento Criminal no son parte del proceso criminal en sí, y se consideran procedi-mientos de naturaleza civil. Pennsylvania v. Finley, 481 U.S. 551, 557 (1987). Véase, además, Fay v. Noia, 372 U.S. 391, 423-424 (1963). Se trata de ataques colaterales que usualmente se presentan cuando un acusado no ha logrado obtener un remedio a través de una apelación directa.
En vista de lo anterior, al examinar las características particulares de la moción de nuevo juicio, es forzoso concluir que ésta no constituye una etapa crítica del proceso criminal para la cual haya que proveerle al acusado la asistencia de abogado.
Con este marco doctrinal en mente, pasemos a analizar los hechos del presente caso.
i — H h-i H — I
El Tribunal de Apelaciones sostiene en su sentencia que nuestro Sistema Judicial garantiza el derecho a asistencia de abogado en todo momento del procedimiento criminal. No le asiste la razón. Ni en la jurisdicción federal ni en Puerto Rico existe un derecho a la asistencia de abogado en la etapa en que lo solicita el señor Rivera Crespo. Bajo nuestro esquema constitucional, el derecho a la asistencia de abogado se limita a las etapas críticas del procedimiento, desde el inicio de la acción penal hasta la primera apelación.
Según surge del expediente, el señor Rivera Crespo es-tuvo debidamente representado por un abogado durante el proceso criminal en su contra. Surge, además, que éste ad-mitió en corte abierta haber participado de los hechos que dieron lugar a su convicción.
Según mencionamos en la sección anterior, la presenta-ción de una moción de nuevo juicio bajo lo provisto en la citada Regla 192 de Procedimiento Criminal en el mo-mento en que la presenta el señor Rivera Crespo consti-tuye un recurso discrecional para el cual no existe el dere-*822cho a la asistencia de abogado al amparo de la Sec. 11. Al tratarse de un recurso discrecional, no podemos equipa-rarlo con una etapa crucial del proceso criminal ni con sus garantías constitucionales.
Por los fundamentos antes expuestos, revocamos la de-terminación del Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

(1) Para efectos de la moción de nuevo juicio, se considera colateral cualquier ataque a una sentencia que ya es final y firme, sea porque se confirmó en apelación o porque se venció el término para apelar. J.G. Neal, “Critical Stage”: Extending the Right to Counsel to the Motion for New Trial Phase, 45 (Núm. 2) Wm. & Mary L. Rev. 783 (2003).